Transactions effected pursuant to Rule 10F3. Fund: R.J. Involved? Form Rec'd? Yrs. In Business: Cusip Security: Date of Purchase: Date Offering commenced: Purchase price: Commission: Securities acquired from: Share amount purchased $ Amount purchased: Total Offering: Spread ESCG Secondary Offering No N/A N/A 89969Q104 TUMI Holdings, Inc. November 9, 2012 November 9, 2012 0 Goldman Sachs New York ESCF Secondary Offering No N/A N/A 81618T100 Select Income REIT December 5, 2012 December 5, 2012 0 Morgan Stanley and Co., Inc. EIEF Secondary Offering No N/A N/A Remy Cointreau December 12, 2012 December 12, 2013 87.00 EUR 42.15 EUR Credit Suisse Securities (Europe) LT ESCG IPO No N/A N/A 87265H109 Tri Pointe Homes, Inc. January 31, 2013 January 31, 2013 0 Citigroup Global Mkts, Inc. ESCG Secondary Offering No N/A N/A 87817A107 Team Health Holdings, Inc. February 12, 2013 February 12, 2013 0 Citigroup Global Mkts, Inc. EIEF Secondary Offering No N/A N/A B1VP0K0 Rexel EUR5 February 14, 2013 February 14, 2013 16.00 EUR 39.91 EUR UBS AG $26,701.13 EUR ESCG IPO No N/A N/A 04316A108 Artisan Partners Asset MGMT Inc March 7, 2013 March 7, 2013 0 Goldman Sachs New York ESCG Secondary Offering YES Yes 20+ yrs Del Friscos Restaurant Corp. March 8, 2013 March 8, 2013 Deutsche Bank SECS, Inc. ESCG IPO No N/A N/A 72348P104 Pinnacle Foods, Inc. March 28, 2013 March 28, 2013 0 Barclays Capital, Inc. ESCG IPO No N/A N/A 30040P103 Evertec, Inc. April 12, 2013 April 12, 2013 0 JPMorgan Clearing Corp ESCG IPO No N/A N/A 81282V100 Seaworld Entertainment, Inc. April 19, 2013 April 19, 2013 0 JP Morgan Bank
